


110 HR 5035 IH: Fairness in Cocaine Sentencing Act of

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5035
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Scott of Virginia
			 (for himself, Mr. Conyers,
			 Mr. Nadler,
			 Ms. Zoe Lofgren of California,
			 Ms. Jackson-Lee of Texas,
			 Ms. Waters,
			 Mr. Cohen,
			 Mr. Johnson of Georgia,
			 Mr. Gutierrez,
			 Mr. Ellison,
			 Ms. Corrine Brown of Florida,
			 Mr. Davis of Illinois,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Lewis of Georgia,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Rangel, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act and the Controlled
		  Substances Import and Export Act to eliminate increased penalties for cocaine
		  offenses where the cocaine involved is cocaine base, to eliminate minimum
		  mandatory penalties for offenses involving cocaine, to use the resulting
		  savings to provide drug treatment and diversion programs for cocaine users, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Cocaine Sentencing Act of
			 2008.
		2.Elimination of
			 increased penalties for cocaine offenses where the cocaine involved is cocaine
			 base
			(a)Controlled
			 Substances ActThe following
			 provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are
			 repealed:
				(1)Clause (iii) of
			 section 401(b)(1)(A).
				(2)Clause (iii) of
			 section 401(b)(1)(B).
				(3)The sentence beginning
			 Notwithstanding the preceding sentence in section 404(a).
				(b)Controlled
			 Substances Import and Export ActThe following provisions of the Controlled
			 Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
				(1)Subparagraph (C)
			 of section 1010(b)(1).
				(2)Subparagraph (C)
			 of section 1010(b)(2).
				3.Reestablishment
			 of possibility of probationary sentence
			(a)Controlled
			 Substances ActSection 401(b)
			 of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended—
				(1)in the penultimate
			 sentence of subparagraph (A), by inserting , other than under clause
			 (ii) after any person sentenced under this subparagraph;
			 and
				(2)in the final sentence of subparagraph (B),
			 by inserting , other than under clause (ii) after any
			 person sentenced under this subparagraph.
				(b)Controlled
			 Substances Import and Export ActSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended in
			 the penultimate sentence of each of paragraphs (1) and (2), by inserting
			 , other than under subparagraph (B) after any person
			 sentenced under this paragraph.
			4.Elimination of
			 minimum mandatory imprisonment penalties for cocaine offenses
			(a)Controlled
			 Substances Act
				(1)Section
			 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) is
			 amended by adding at the end the following: However, any minimum term of
			 imprisonment otherwise required under this subparagraph shall not apply to an
			 offense under clause (ii)..
				(2)Section 401(b)(1)(B) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)(B)) is amended by adding at the end the
			 following: However, any minimum term of imprisonment otherwise required
			 under this subparagraph shall not apply to an offense under clause
			 (ii)..
				(b)Controlled
			 Substances Import and Export Act
				(1)Section 1010(b)(1) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 960(b)(1)) is amended by adding at
			 the end the following: However, any minimum term of imprisonment
			 otherwise required under this paragraph shall not apply to an offense under
			 subparagraph (B). .
				(2)Section 1010(b)(2)
			 of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(2)) is
			 amended by adding at the end the following: However, any minimum term of
			 imprisonment otherwise required under this paragraph shall not apply to an
			 offense under subparagraph (B). .
				5.Authorization for
			 Federal drug court programThere is authorized to be appropriated to
			 the Administrative Office of the United States Courts $10,000,000 for each of
			 fiscal years 2009 through 2013 to provide pretrial diversion and post
			 conviction drug courts at the Federal level for people charged with illegal use
			 of controlled substances.
		6.Reauthorization of
			 drug courts grant programSection 1001(a)(25)(A) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(25)(A)) is amended to
			 read as follows:
			
				(A)Except as provided in subparagraph (C),
				there are authorized to be appropriated to carry out part EE $50,000,000 for
				each of the fiscal years 2009 through
				2013.
				.
		
